PER CURIAM.
This is an appeal from an order on petition and coimterpetition for modification of child support. We affirm primarily due to the state of the record.
The issues before the trial court related to the needs and abilities of both parties regarding child support. Although extensive testimony was taken, a court reporter was not present for the crucial hearing. In addition, the parties failed to prepare a statement under Florida Rule of Appellate Procedure 9.200(b)(3), choosing, instead, to enter into a stipulation whereby this court should consider the entire trial court file, including unfiled correspondence and mem-oranda, as the record on appeal. The stipulation provides that the facts in these documents should be considered as a “statement of facts” except where conflicting, in which case the findings in the judgment are to be considered as the facts.
On the basis of this record, we are unable to conclude that the trial court committed reversible error and we, therefore affirm. See Kauffmann v. Baker, 392 So.2d 13 (Fla. 4th DCA 1980); Baker v. Baker, 366 So.2d 873 (Fla. 4th DCA 1979).
AFFIRMED.
BERANEK and HERSEY, JJ., and OWEN, WILLIAM C., Jr., Retired, Associate Judge, concur.